10.2



--------------------------------------------------------------------------------

CORNERSTONE REALTY INCOME TRUST, INC.

1992 INCENTIVE PLAN

AMENDED AND RESTATED EFFECTIVE JULY 1, 2002



--------------------------------------------------------------------------------

CORNERSTONE REALTY INCOME TRUST, INC.

1992 INCENTIVE PLAN AMENDED AND RESTATED JULY 1, 2002

      1. Purpose.     The purpose of this Cornerstone Realty Income Trust, Inc.
1992 Incentive Plan (the “Plan”) is to further the long term stability and
financial success of Cornerstone Realty Income Trust, Inc. (the “Company”) by
attracting and retaining key employees of the Company and its affiliates through
the use of stock incentives. It is believed that ownership of Company stock will
stimulate the efforts of those employees of the Company and its affiliates upon
whose judgment and interest the Company is and will be largely dependent for the
successful conduct of its business. It is also believed that Incentive Awards
granted to such employees under this Plan will strengthen their desire to remain
with the Company and its affiliates and will further the identification of those
employees’ interests with those of the Company’s shareholders. The Plan is
intended to conform to the provisions of Securities and Exchange Commission Rule
16b-3. The Plan has been amended and restated effective July 8, 1994 to increase
the number of shares subject to the Plan. The Plan has been again amended and
restated effective July 1, 2002 to incorporate into the Plan certain additional
Plan amendments.



      2. Definitions.    As used in the Plan, the following terms have the
meanings indicated:



         (a)  “Act” means the Securities Exchange Act of 1934, as amended.    
         (b)  “Applicable Withholding Taxes” means the aggregate amount of
federal, state and local income and payroll taxes that the Employer is required
to withhold in connection with any exercise of an Option or any lapse of
restrictions on Restricted Stock.



--------------------------------------------------------------------------------

     (c)  “Board” means the board of directors of the Company.



     (d)  “Change of Control” means:




     (i)  The acquisition, other than from the Company, by any individual,
person, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of
the Act), of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Act) of 20% or more of either the then outstanding shares of common
stock of the Company or the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors, but excluding for this purpose, any such acquisition by the Company
or any of its subsidiaries, or any employee benefit plan (or related trust) of
the Company or its subsidiaries, or any corporation with respect to which,
following such acquisition, more than 50% of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by the individuals and entities who were the beneficial owners,
respectively, of the common stock and voting securities of the Company
immediately prior to such acquisition in substantially the same proportion as
their ownership, immediately prior to such acquisition, of the then outstanding
shares of common stock of the Company or the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors, as the case may be; or



--------------------------------------------------------------------------------

     (ii)  Individuals who, as of the date hereof, constitute the Board (as of
the date hereof the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board, provided that any individual becoming a director
subsequent to the date hereof whose election or nomination for election by the
Company's shareholders was approved by a vote of at least a majority of the
directors comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Company; or



     (iii)  Approval by the shareholders of the Company of a reorganization,
merger or consolidation, in each case, with respect to which the individuals and
entities who were the respective beneficial owners of the common stock and
voting securities of the Company immediately prior to such reorganization,
merger or consolidation do not, following such reorganization, merger or
consolidation, beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation, or a complete
liquidation or dissolution of the Company or a sale or other disposition of all
or substantially all of the assets of the Company.


(e)

“Code” means the Internal Revenue Code of 1986, as amended.

3



--------------------------------------------------------------------------------

     (f)  “Committee” means the committee appointed by the Board as described
under Section 13.      (g)  “Company” means Cornerstone Realty Income Trust,
Inc., a Virginia corporation.      (h)  “Company Stock” means common stock, no
par value, of the Company. If the par value of the Company Stock is changed, or
in the event of a change in the capital structure of the Company (as provided in
Section 12), the shares resulting from such a change shall be deemed to be
Company Stock within the meaning of the Plan.      (i)  “Date of Grant” means
the date on which an Incentive Award is granted by the Committee.      (j)
 “Disability” or “Disabled” means a physical or mental condition that prevents
the Participant from performing his customary duties with the Employer. The
Committee shall determine whether a Disability exists on the basis of competent
medical evidence, and such determination shall be conclusive.      (k)
 “Employer” means the Company, Cornerstone Realty Advisors, Inc., Cornerstone
Management Group, Inc., and Cornerstone Realty Group, Inc.      (l)  “Fair
Market Value” means, on any given date, (i) if the Company Stock is traded on an
exchange, the closing registered sales prices of the Company Stock on such day
on the exchange on which it generally has the greatest trading volume, (ii) if
the Company Stock is traded on the over-the-counter market, the average between
the closing bid and asked prices on such day as reported by NASDAQ, or (iii) if
the Company Stock is not traded on any exchange or over-the-counter market, the
fair market value shall be determined by the Committee using any reasonable
method in good faith.

4



--------------------------------------------------------------------------------

     (m)  “Incentive Award” means, collectively, the award of an Option or
Restricted Stock under the Plan.      (n)  “Initial Closing” means the first
closing of the Offering that will occur after the Minimum Offering is achieved.
     (o)  “Insider” means a person subject to Section 16(b) of the Act.
     (p)  “Minimum Offering” means the sale of the initial 1,000,000 shares of
Company Stock pursuant to the Offering.      (q)  “Nonstatutory Stock Option”
means an Option that does not meet the requirements of Code section 422, or,
even if meeting the requirements of Code section 422, is not intended to be an
incentive stock option and is so designated.      (r)  “Offering” means,
collectively, (1) the sale of up to $50,000,000 in shares of Company Stock to
the public and the registration of such shares with the Securities and Exchange
Commission, as authorized by resolutions of the Board dated August 3, 1992 (the
“Initial Offering”), and (2) the issuance of any additional shares of Company
Stock as authorized by resolutions of the Board from time to time, which
issuance occurs before the termination of this Plan (the “Additional
Offerings”).      (s)  “Option” means a right to purchase Company Stock granted
under the Plan, at a price determined in accordance with the Plan.
     (t)  “Participant” means any employee of the Employer who receives an
Incentive Award under the Plan.      (u)  “Restricted Stock” means Company Stock
awarded upon the terms and subject to the restrictions set forth in Section 6.

5



--------------------------------------------------------------------------------

     (v)  “Rule 16b-3” means Rule 16b-3 of the Securities and Exchange
Commission promulgated under the Act. A reference in the Plan to Rule 16b-3
shall include a reference to any corresponding rule (or number redesignation) of
any amendments to Rule 16b-3 enacted after the effective date of the Plan’s
adoption.      (w) “Window Period” means the period beginning on the third
business day and ending on the twelfth business day following the release for
publication of quarterly or annual summary statements of the Company’s sales and
earnings. The release for publication shall be deemed to have occurred if the
specified financial data (i) appears on a wire service, (ii) appears in a
financial news service, (iii) appears in a newspaper of general circulation, or
(iv) is otherwise made publicly available.


     3. General. The following types of Incentive Awards may be granted under
the Plan: Options and Restricted Stock. Options granted under the Plan shall be
Nonstatutory Stock Options.



     4. Stock. Subject to Section 12 of the Plan, there shall be reserved for
issuance under the Plan an aggregate of (1) 35,000 shares of Company Stock plus
(2) 4.625% of the number of shares of Company Stock sold in the Initial Offering
in excess of the Minimum Offering plus (3) 5.0% of the total number of shares of
Company Stock sold in the Additional Offerings, which shall be authorized, but
unissued shares. Shares allocable to Options or portions thereof granted under
the Plan that expire or otherwise terminate unexercised may again be subjected
to an Option under the Plan. The Committee is expressly authorized to make an
Incentive Award to a Participant conditioned upon the surrender for cancellation
of an option granted under an existing Incentive Award. For purposes of
determining the number of shares that are available for Incentive Awards under
the Plan, such number shall, to the extent

6



--------------------------------------------------------------------------------

permissible under Rule 16b-3, include the number of shares surrendered by an
optionee or retained by the Company in payment of Applicable Withholding Taxes.


5. Eligibility.

     (a)  All present and future employees of the Employer who hold positions
with management responsibilities with the Employer (or any parent or subsidiary
of the Company, whether now existing or hereafter created or acquired) shall be
eligible to receive Incentive Awards under the Plan. The Committee shall have
the power and complete discretion, as provided in Section 13, to select eligible
employees to receive Incentive Awards and to determine for each employee the
terms and conditions, the nature of the award and the number of shares to be
allocated to each employee as part of each Incentive Award.      (b)  The grant
of an Incentive Award shall not obligate the Employer or any parent or
subsidiary of the Company to pay an employee any particular amount of
remuneration, to continue the employment of the employee after the grant or to
make further grants to the employee at any time thereafter.

6. Restricted Stock Awards.


     (a)  Whenever the Committee deems it appropriate to grant Restricted Stock,
notice shall be given to the Participant stating the number of shares of
Restricted Stock granted and the terms and conditions to which the Restricted
Stock is subject. This notice, when accepted in writing by the Participant shall
become an award agreement between the Company and the Participant and
certificates representing the shares shall be issued and delivered to the
Participant. Restricted Stock may be awarded by the Committee in its discretion
without cash consideration.

7



--------------------------------------------------------------------------------

     (b)  Restricted Stock issued pursuant to the Plan shall be subject to the
following restrictions:
            (i)  No shares of Restricted Stock may be sold, assigned,
transferred or disposed of by an Insider within a six-month period beginning on
the Date of Grant, and Restricted Stock may not be pledged, hypothecated or
otherwise encumbered within a six-month period beginning on the Date of Grant if
such action would be treated as a sale or disposition under Rule 16b-3.
            (ii)  No shares of Restricted Stock may be sold, assigned,
transferred, pledged, hypothecated, or otherwise encumbered or disposed of until
the restrictions on such shares as set forth in the Participant's award
agreement have lapsed or been removed pursuant to paragraph (d) or (e) below.
            (iii)  If a Participant ceases to be employed by the Employer or a
parent or subsidiary of the Company, the Participant shall forfeit to the
Company any shares of Restricted Stock on which the restrictions have not lapsed
or been removed pursuant to paragraph (d) or (e) below on the date such
Participant shall cease to be so employed.      (c)  Upon the acceptance by a
Participant of an award of Restricted Stock, such Participant shall, subject to
the restrictions set forth in paragraph (b) above, have all the rights of a
shareholder with respect to such shares of Restricted Stock, including, but not
limited to, the right to vote such shares of Restricted Stock and the right to
receive all dividends and other distributions paid thereon. Certificates
representing Restricted Stock shall bear a legend referring to the restrictions
set forth in the Plan and the Participant's award agreement.

8



--------------------------------------------------------------------------------

     (d)  The Committee shall establish as to each award of Restricted Stock the
terms and conditions upon which the restrictions set forth in paragraph (b)
above shall lapse. Such terms and conditions may include, without limitation,
the lapsing of such restrictions as a result of the Disability, death or
retirement of the Participant or the occurrence of a Change of Control.
     (e)  Notwithstanding the provisions of paragraphs (b)(ii) and (iii) above,
the Committee may at any time, in its sole discretion, accelerate the time at
which any or all restrictions will lapse or remove any and all restrictions.
     (f)  Each Participant shall agree at the time his Restricted Stock is
granted, and as a condition thereof, to pay to the Company, or make arrangements
satisfactory to the Company regarding the payment to the Company of, Applicable
Withholding Taxes. Until such amount has been paid or arrangements satisfactory
to the Company have been made, no stock certificate free of a legend reflecting
the restrictions set forth in paragraph (b) above shall be issued to such
Participant.

7. Stock Options.

     (a)  Whenever the Committee deems it appropriate to grant Options, notice
shall be given to the Participant stating the number of shares for which Options
are granted, the Option price per share, and the conditions to which the grant
and exercise of the Options are subject. This notice, when duly accepted in
writing by the Participant, shall become a stock option agreement between the
Company and the Participant.

     (b)  The exercise price of shares of Company Stock covered by an Option
shall be not less than 100% of the Fair Market Value of such shares on the Date
of Grant.

9



--------------------------------------------------------------------------------


     (c)  Options may be exercised in whole or in part at such times as may be
specified by the Committee in the Participant’s stock option agreement; provided
that, the exercise provisions for Options shall in all events not be more
liberal than the following provisions:             (i)  No Option may be
exercised after ten years from the Date of Grant.             (ii)  Except as
otherwise provided in this paragraph, no Option may be exercised unless the
Participant is employed by the Employer or a parent or subsidiary of the Company
at the time of the exercise and has been so employed at all times since the Date
of Grant. If a Participant’s employment is terminated other than by reason of
his Disability or death at a time when the Participant holds an Option that is
exercisable (in whole or in part), the Participant may exercise any or all of
the exercisable portion of the Option (to the extent exercisable on the date of
termination) within 60 days after the Participant’s termination of employment.
Notwithstanding the foregoing, the Committee may at any time, in its sole
discretion, modify the requirements that, in order to be exercisable thereafter,
an Option be exercisable on the date of termination of employment and/or such
Option be exercised within 60 days after the Participant’s termination of
employment, provided that the modification is set forth in the terms and
conditions of the award agreement between the Company and the Participant. If a
Participant’s employment is terminated by reason of his Disability at a time
when the Participant holds an Option that is exercisable (in whole or in part),
the Participant may exercise any or all of the exercisable portion of the Option
(to the extent exercisable on the date of Disability) within 180 days after the
Participant’s termination of employment. If a Participant’s employment is
terminated by reason of his death at a time when the Participant holds an Option
that is exercisable (in whole or in part), the Option may be exercised (to the
extent exercisable on the date of death) within 180 days after the Participant’s
death by the person to whom the Participant’s rights under the Option shall have
passed by will or by the law of descent and distribution.

10



--------------------------------------------------------------------------------

     (d)  Notwithstanding the foregoing, no Option shall be exercisable by an
Insider within the first six months after it is granted (as determined under
Rule 16b-3); provided that, this restriction shall not apply if the Participant
becomes Disabled or dies during the six-month period.      (e)  The Committee
may, in its discretion, grant Options that by their terms become fully
exercisable upon a Change of Control, notwithstanding other conditions on
exercisability in the stock option agreement.


8.   Method of Exercise of Options.


       (a)  Options may be exercised by the Participant giving written notice of
the exercise to the Company, stating the number of shares the Participant has
elected to purchase under the Option. Such notice shall be effective only if
accompanied by the exercise price in full in cash; provided that, if the terms
of an Option so permit, the Participant may (i) deliver shares of Company Stock
(valued at their Fair Market Value on the date of exercise) in satisfaction of
all or any part of the exercise price, (ii) deliver a properly executed exercise
notice together with irrevocable instructions to a broker to deliver promptly to
the Company, from the sale or loan proceeds with respect to the sale

  11



--------------------------------------------------------------------------------

of Company Stock or a loan secured by Company Stock, the amount necessary to pay
the exercise price and, if required by the Committee, Applicable Withholding
Taxes, or (iii) deliver an interest bearing promissory note, payable to the
Company, in payment of all or part of the exercise price together with such
collateral as may be required by the Committee at the time of exercise. The
interest rate under any such promissory note shall be established by the
Committee and shall be at least equal to the minimum interest rate required at
the time to avoid imputed interest under the Code.        (b)  The Company may
place on any certificate representing Company Stock issued upon the exercise of
an Option any legend deemed desirable by the Company’s counsel to comply with
federal or state securities laws, and the Company may require a customary
written indication of the Participant’s investment intent. Until the Participant
has made any required payment, including any Applicable Withholding Taxes, and
has had issued a certificate for the shares of Company Stock acquired, he shall
possess no shareholder rights with respect to the shares.        (c)  As an
alternative to making a cash payment to the Company to satisfy Applicable
Withholding Taxes, if the Option so provides, the Participant may, subject to
the provisions set forth below, elect to (i) deliver shares of already owned
Company Stock or (ii) have the Company retain that number of shares of Company
Stock that would satisfy all or a specified portion of the Applicable
Withholding Taxes. The Committee shall have sole discretion to approve or
disapprove any such election. If the Participant is an Insider, the following
provisions apply to elections to satisfy Applicable Withholding Taxes, to the
extent required by Rule 16b-3:

12



--------------------------------------------------------------------------------

    (i)  The Participant's election to have the Company retain from the shares
of Company Stock to be issued upon exercise of an Option the number of shares of
Company Stock that would satisfy Applicable Withholding Taxes must be made at
least six months after the Option was granted and either:           (x)  during
a Window Period; or           (y)  at least six months before the amount of
Applicable Withholding Taxes is calculated.       (ii)  The Participant's
election must be irrevocable.   .   (iii)  Notwithstanding any of the foregoing
provisions, the manner and timing of elections may be varied from those
provided, and elections previously made as irrevocable may be revoked, if such
variance or revocation is permissible under Rule 16b-3        (d)   
Notwithstanding anything herein to the contrary, Options shall always be granted
and exercised in such a manner as to conform to the provisions of Rule 16b-3.

     9.   Nontransferablity of Options.     Options by their terms shall not be
transferable except by will or by the law of descent and distribution or, if
permitted by Rule 16b-3, pursuant to a qualified domestic relations order (as
defined in Code section 414(p)) (“QDRO”) and shall be exercisable, during the
Participant’s lifetime, only by the Participant or, if permitted by Rule 16b-3,
an alternate payee under a QDRO, or by his guardian, duly authorized
attorney-in-fact or other legal representative.



     10.  Effective Date of the Plan.     This Plan was originally effective on
December 18, 1992, having been approved by the shareholders of the Company on
such date. The Plan was

13



--------------------------------------------------------------------------------

amended and restated effective as of July 8, 1994 and July 1, 2002. Until the
requirements of any applicable state or federal securities laws have been met,
no Option shall be exercisable.

     11.  Termination, Modification, Change.    If not sooner terminated by the
Board, this Plan, as amended and restated, shall terminate at the close of
business on which the Company’s existence terminates (provided, however, that if
the existence of the Company terminates and is reinstated as permitted by law,
the Plan shall continue during the effective period of any reinstatement,
subject to earlier termination pursuant to action of the Board.) No Incentive
Awards shall be made under the Plan after its termination. The Board may
terminate the Plan or may amend the Plan in such respects as it shall deem
advisable; provided that, if and to the extent required by Rule 16b-3, no change
shall be made that increases the total number of shares of Company Stock
reserved for issuance pursuant to Incentive Awards granted under the Plan
(except pursuant to Section 12), materially modifies the requirements as to
eligibility for participation in the Plan, or materially increases the benefits
accruing to Participants under the Plan, unless such change is authorized by the
shareholders of the Company. Notwithstanding the foregoing, the Board may
unilaterally amend the Plan and Incentive Awards as it deems appropriate to
ensure compliance with Rule 16b-3. Except as provided in the preceding sentence,
a termination or amendment of the Plan shall not, without the consent of the
Participant, adversely affect the Participant’s rights under an Incentive Award
previously granted to him.

     12.  Change in Capital Structure.


       (a)  In the event of a stock dividend, stock split or combination of
shares, recapitalization or merger in which the Company is the surviving
corporation or other change in the Company’s capital stock (including, but not
limited to, the creation or

  14



--------------------------------------------------------------------------------

issuance to shareholders generally of rights, options or warrants for the
purchase of common stock or preferred stock of the Company), the number and kind
of shares of stock or securities of the Company to be subject to the Plan and to
Options then outstanding or to be granted thereunder, the maximum number of
shares or securities which may be delivered under the Plan, the exercise price
and other relevant provisions shall be appropriately adjusted by the Committee,
whose determination shall be binding on all persons. If the adjustment would
produce fractional shares with respect to any unexercised Option, the Committee
may adjust appropriately the number of shares covered by the Option so as to
eliminate the fractional shares.        (b)  If the Company is a party to a
consolidation or a merger in which the Company is not the surviving corporation,
a transaction that results in the acquisition of substantially all of the
Company’s outstanding stock by a single person or entity, or a sale or transfer
of substantially all of the Company's assets, the Committee may take such
actions with respect to outstanding Incentive Awards as the Committee deems
appropriate.        (c)  Notwithstanding anything in the Plan to the contrary,
the Committee may take the foregoing actions without the consent of any
Participant, and the Committee's determination shall be conclusive and binding
on all persons for all purposes.  

     13.  Administration of the Plan. The Plan shall be administered by the
Committee, which shall consist of not less than two members of the Board, who
shall be appointed by the Board. The Committee shall have general authority to
impose any limitation or condition upon an Incentive Award the Committee deems
appropriate to achieve the objectives of the Incentive

15



--------------------------------------------------------------------------------

Award and the Plan and, without limitation and in addition to powers set forth
elsewhere in the Plan, shall have the following specific authority:



         (a)  The Committee shall have the power and complete discretion to
determine (i) which eligible employees shall receive Incentive Awards and the
nature of each Incentive Award, (ii) the number of shares of Company Stock to be
covered by each Incentive Award, (iii) the Fair Market Value of Company Stock,
(iv) the time or times when an Incentive Award shall be granted, (v) whether an
Incentive Award shall become vested over a period of time and when it shall be
fully vested, (vi) when Options may be exercised, (vii) whether a Disability
exists, (viii) the manner in which payment will be made upon the exercise of
Options, (ix) conditions relating to the length of time before disposition of
Company Stock received upon the exercise of Options is permitted, (x) whether to
approve a Participant’s elections under the Plan, (xi) notice provisions
relating to the sale of Company Stock acquired under the Plan, and (xii) any
additional requirements relating to Incentive Awards that the Committee deems
appropriate. The Committee shall have the power to amend the terms of previously
granted Incentive Awards so long as the terms as amended are consistent with the
terms of the Plan and provided that the consent of the Participant is obtained
with respect to any amendment that would be detrimental to him, except that such
consent will not be required if such amendment is for the purpose of complying
with Rule 16b-3.                  (b)  The Committee may adopt rules and
regulations for carrying out the Plan. The interpretation and construction of
any provision of the Plan by the Committee shall be final and conclusive. The
Committee may consult with counsel, who may be counsel

16



--------------------------------------------------------------------------------

           to the Company, and shall not incur any liability for any action
taken in good faith in reliance upon the advice of counsel.                (c)
   A majority of the members of the Committee shall constitute a quorum, and all
actions of the Committee shall be taken by a majority of the members present.
Any action may be taken by a written instrument signed by all of the members,
and any action so taken shall be fully effective as if it had been taken at a
meeting.                (d)    The Board from time to time may appoint members
previously appointed and may fill vacancies, however caused, in the Committee.  
     

     14.   Notice. All notices and other communications required or permitted to
be given under this Plan shall be in writing and shall be deemed to have been
duly given if delivered personally or mailed first class, postage prepaid, as
follows (a) if to the Company - at its principal business address to the
attention of the President; (b) if to any Participant - at the last address of
the Participant known to the sender at the time the notice or other
communication is sent.



     15.   Governing Law. The terms of this Plan shall be governed by the laws
of the Commonwealth of Virginia.

    IN WITNESS WHEREOF, the Company has caused this Plan to be executed
effective as of the date set forth herein


   
CORNERSTONE REALTY INCOME TRUST, INC.
    /s/ Glade M. Knight    

--------------------------------------------------------------------------------

  By Glade M. Knight
Chairman of the Board

17

 

 

 

 

 

 



 






